UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file Number 811-03171 Value Line U.S. Government Securities Fund, Inc. (Exact name of registrant as specified in charter) 7 Times Square, 21st Floor, New York, N.Y. 10036-6524 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 212-907-1900 Date of fiscal year end: August 31, 2012 Date of reporting period: August 31, 2012 Item I.Reports to Stockholders. A copy of the Annual Report to Stockholders for the period ended 8/31/12 is included with this Form. INVESTMENT ADVISER EULAV Asset Management 7 Times Square 21st Floor New York, NY 10036-6524 A N N U A L R E P O R T A u g u s t 3 1 , 2 0 1 2 DISTRIBUTOR EULAV Securities LLC 7 Times Square 21st Floor New York, NY 10036-6524 CUSTODIAN BANK State Street Bank and Trust Co. 225 Franklin Street Boston, MA 02110 SHAREHOLDER State Street Bank and Trust Co. SERVICING AGENT c/o BFDS P.O. Box 219729 Kansas City, MO 64121-9729 Value Line U.S. Government Securities Fund, Inc. INDEPENDENT PricewaterhouseCoopers LLP REGISTERED PUBLIC 300 Madison Avenue ACCOUNTING FIRM New York, NY 10017 LEGAL COUNSEL Peter D. Lowenstein, Esq. 496 Valley Road Cos Cob, CT 06807-0272 DIRECTORS Mitchell E. Appel Joyce E. Heinzerling Francis C. Oakley David H. Porter Paul Craig Roberts Nancy-Beth Sheerr Daniel S. Vandivort OFFICERS Mitchell E. Appel President Michael J. Wagner Chief Compliance Officer Emily D. Washington Treasurer and Secretary This audited report is issued for information to shareholders. It is not authorized for distribution to prospective investors unless preceded or accompanied by a currently effective prospectus of the Fund (obtainable from the Distributor). #00088203 Value Line U.S. Government Securities Fund, Inc. To Our Value Line U.S. Government To Our Shareholders (unaudited): Enclosed is your annual report for the one year period ended August 31, 2012. I encourage you to carefully review this report, which includes economic observations, your Fund’s performance data and highlights, schedule of investments, and financial statements. Interest rates fell over the course of the year. For the twelve months ended August 31, 2012, the 5-year U.S. Treasury note declined 37 basis points from 0.96% to 0.59%. The longer-term 10-year U.S. Treasury note dropped 67 basis points from 2.22% to 1.55%. A weak economy and moderately contained inflation accounted for the drop in interest rates from August 2011 to August 2012. Except for the fourth quarter of 2011 where the economy grew at a 4.1% rate, growth has been subpar, averaging between 1% and 2%. The modest recession among European Union countries resulting from its debt and banking crisis has pushed bond yields down further. For the period the Fund gained 3.32%. The Fund trailed its benchmark, Barclays Capital 50% Government/ 50% MBS Index(1), which gained 4.23%. During the latter part of 2011, as interest rates declined, the Fund’s risk profile was moderately lower than its benchmark and caused the Fund to lag the benchmark. Since the beginning of 2012, the Fund has increased its risk profile to be more in line with its index benchmark. Going forward we expect to maintain our current risk parameters as interest rates are anticipated to remain low. A sluggish U.S. economy and slow global growth should keep the U.S. Federal Reserve and other central banks accommodative, supporting low interest rates. Keeping interest rates low is one of the necessary conditions essential in working out of the current economic and financial malaise. We will continue to maintain our strategy of investing the Fund’s assets in a well-diversified highly rated portfolio of U.S. Treasuries, U.S. government agencies and mortgage-backed securities issued by U.S. government agencies. Additionally, by limiting the average maturity to no more than ten years, we provide a counterweight against gyrating interest rates. Thank you for your confidence in the Fund and we appreciate your continued support. Sincerely, /s/ Mitchell Appel Mitchell Appel, President /s/ Jeff Geffen Jeff Geffen, Senior Portfolio Manager The Barclays Capital 50% Government/ 50% MBS Index represents the intermediate maturities (1-10 years) of the U.S. Treasury and U.S. Agency segment of the fixed-income market. The returns for the Index do not reflect charges, expenses, or taxes, and it is not possible to directly invest in this Index. 2 Value Line U.S. Government Securities Fund, Inc. Securities Fund Shareholders Economic Highlights (unaudited) The U.S. stock market has displayed remarkable strength this year with the S&P 500 returning 13.5% through August 31, 2012. The resilience of the market was evident as it posted positive returns despite some strong headwinds, including a weakening outlook for global economic growth. Several members of the European Union continued to face a serious debt crisis including Greece, Portugal, Italy, and Spain. Tough austerity measures have been implemented but it is still unclear as to the timetable for the resolution of the debt crisis most severely affecting southern Europe. At home, GDP grew 2.2% for the first quarter of the year, slowing to 1.5% for the second quarter. The second quarter slowdown was not surprising given that consumer spending has been lackluster, the government has been cutting spending, and hiring has been tepid. A sluggish labor market remains the primary stumbling block for the U.S. economy. Employment growth averaged 75,000 per month in the second quarter, down from a monthly average of 226,000 in the first quarter. However, there has been modest improvement in the overall unemployment rate this year, dropping from 8.5% at year-end 2011 to 8.1% on August 31, 2012. Consumer confidence unexpectedly rose in July after declining much of the year, but retreated in August. The latest reading indicated the most pessimism thus far year, driven by growing concerns over the job market and the near-term outlook for business conditions. Despite this pessimism, retail sales came in stronger than expected in August, boosted by demand for automobiles. It is critical for the growth of the domestic economy that consumers continue to spend as they account for 70% of economic activity. The housing market has been a bit of a bright spot for the economy. Home prices nationwide on a year-over-year basis in August 2012 soared 4.6%. This was the biggest year-over-year increase since July 2006. Particularly encouraging was the breadth of the rebound, with all but six states experiencing the gains. U.S. Treasury bond prices defied those investors expecting a weakened performance after the U.S. government’s loss of it AAA rating last year from the Standard and Poor’s rating agency. The other major rating agencies, Moody’s and Fitch, maintained their AAA ratings for U.S. government debt. Many investors were drawn to the relative safety of U.S. Treasury bonds amidst the uncertainty of world economic events. While the 10-year U.S. Treasury bond hovered around a 2% yield in the first quarter, it had touched a 1.5% yield by the end of August. 3 Value Line U.S. Government Securities Fund, Inc. (unaudited) The following graph compares the performance of the Value Line U.S. Government Securities Fund, Inc. to that of the Barclays Capital 50% U.S. Government Bond Index/50% Mortgage Backed Securities Index (the “Index”). The Value Line U.S. Government Securities Fund, Inc. is a professionally managed mutual fund, while the Index is not available for investment and is unmanaged. The returns for the Index do not reflect charges, expenses or taxes, but do include the reinvestment of dividends. The comparison is shown for illustrative purposes only. Comparison of a Change in Value of a $10,000 Investment in the Value Line U.S. Government Securities Fund, Inc., and the Barclays Capital 50% U.S. Government Bond Index/50% Mortgage Backed Securities Index* Performance Data: ** Average Annual Growth of an Assumed Total Return Investment of $10,000 1 year ended 8/31/12 % $ 5 years ended 8/31/12 % $ 10 years ended 8/31/12 % $ * The Barclays Capital 50% U.S. Government Bond Index/50% Mortgage Backed Securities Index is representative of 50% of the performance of the total universe of investment-grade fixed income securities issued by the United States government or its agencies and 50% of the performance of investment-grade fixed-rate mortgage-backed pass-through securities of Government National Mortgage Associations (GNMA), Federal National Mortgage Association (FNMA) and Federal Home Loan Mortgage Corporation (FHLMC). The returns for the Index do not reflect charges, expenses or taxes, which are deducted from the Fund’s returns and it is not possible to directly invest in this unmanaged Index. ** The performance data quoted represent past performance and are no guarantee of future performance. The average annual total returns and growth of an assumed investment of $10,000 include dividends reinvested and capital gains distributions accepted in shares. The investment return and principal value of an investment will fluctuate so that an investment, when redeemed, may be worth more or less than its original cost. The performance data and graph do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. 4 Value Line U.S. Government Securities Fund, Inc. FUND EXPENSES (unaudited): Example As a shareholder of the Fund, you incur ongoing costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (March 1, 2012 through August 31, 2012). Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds. In addition, if transactional costs were included, your costs would have been higher. Expenses Beginning Ending paid during account value account value period 3/1/12 3/1/12 8/31/12 thru 8/31/12* Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ * Expenses are equal to the Fund’s annualized expense ratio of 0.89% multiplied by the average account value over the period, multiplied by 184/366 to reflect the one-half year period. This expense ratio may differ from the expense ratio shown in the Financial Highlights. 5 Value Line U.S. Government Securities Fund, Inc. Portfolio Highlights at August 31, 2012 (unaudited) Ten Largest Holdings Principal Percentage of Issue Amount Value Net Assets U.S. Treasury Notes, 1.50%, 7/31/16 $ $ % U.S. Treasury Bonds, 7.88%, 2/15/21 % Federal Home Loan Bank, 5.00%, 12/21/15 % U.S. Treasury Notes, 3.13%, 5/15/19 % U.S. Treasury Notes, 3.13%, 5/15/21 % Federal National Mortgage Association Pool #MA1107, 3.50%, 7/1/32 % Federal National Mortgage Association, 7.25%, 5/15/30 % U.S. Treasury Notes, 2.25%, 7/31/18 % Federal National Mortgage Association, 2.38%, 7/28/15 % U.S. Treasury Bonds, 6.25%, 5/15/30 % Asset Allocation — Percentage of Fund’s Net Assets Coupon Distribution Percentage of Fund’s Investments Less than 4% % 4-4.99% % 5-5.99% % 6-6.99% % 7-7.99% % 6 Value Line U.S. Government Securities Fund, Inc. Schedule of Investments August 31, 2012 Principal Amount Rate Maturity Date Value U.S. GOVERNMENT AGENCY OBLIGATIONS (68.7%) FEDERAL FARM CREDIT BANK (1.2%) $ Federal Farm Credit Bank % 11/15/17 $ TOTAL FEDERAL FARM CREDIT BANK (Cost $1,000,000) FEDERAL HOME LOAN BANK (4.4%) Federal Home Loan Bank 12/21/15 Federal Home Loan Bank 11/17/17 TOTAL FEDERAL HOME LOAN BANK (Cost $3,175,980) FEDERAL HOME LOAN MORTGAGE CORPORATION (24.5%) Federal Home Loan Mortgage Corporation REMIC Trust Series 2849 Class VA 8/15/15 Federal Home Loan Mortgage Corporation 7/18/16 Federal Home Loan Mortgage Corporation 8/25/16 Federal Home Loan Mortgage Corporation 5/12/17 Federal Home Loan Mortgage Corporation REMIC Trust Series 2767 Class CA 9/15/17 Federal Home Loan Mortgage Corporation Gold PC Pool #E92226 11/1/17 Federal Home Loan Mortgage Corporation 11/17/17 Federal Home Loan Mortgage Corporation Gold PC Pool #E93499 12/1/17 Federal Home Loan Mortgage Corporation Gold PC Pool #E92829 12/1/17 Federal Home Loan Mortgage Corporation REMIC Trust Series 2643 Class ME 3/15/18 Federal Home Loan Mortgage Corporation Gold PC Pool #E98960 9/1/18 Federal Home Loan Mortgage Corporation Gold PC Pool #B12822 3/1/19 Federal Home Loan Mortgage Corporation 3/27/19 Federal Home Loan Mortgage Corporation Gold PC Pool #B17398 12/1/19 Federal Home Loan Mortgage Corporation Gold PC Pool #G18044 3/1/20 See Notes to Financial Statements. 7 Value Line U.S. Government Securities Fund, Inc. Schedule of Investments Principal Amount Rate Maturity Date Value $ Federal Home Loan Mortgage Corporation Gold PC Pool #B18034 % 4/1/20 $ Federal Home Loan Mortgage Corporation Gold PC Pool #J12462 6/1/20 Federal Home Loan Mortgage Corporation Gold PC Pool #J00118 10/1/20 Federal Home Loan Mortgage Corporation Gold PC Pool #J00139 10/1/20 Federal Home Loan Mortgage Corporation Gold PC Pool #G11986 4/1/21 Federal Home Loan Mortgage Corporation Gold PC Pool #G12319 6/1/21 Federal Home Loan Mortgage Corporation Gold PC Pool #G14216 7/1/21 Federal Home Loan Mortgage Corporation Gold PC Pool #J03233 8/1/21 Federal Home Loan Mortgage Corporation Gold PC Pool #G12381 9/1/21 Federal Home Loan Mortgage Corporation REMIC Trust Series 2773 Class DA 6/15/22 Federal Home Loan Mortgage Corporation Gold PC Pool #J08096 6/1/23 Federal Home Loan Mortgage Corporation Gold PC Pool #J09098 12/1/23 Federal Home Loan Mortgage Corporation REMIC Trust Series 3132 Class MA 12/15/23 Federal Home Loan Mortgage Corporation Gold PC Pool #J09739 5/1/24 Federal Home Loan Mortgage Corporation REMIC Trust Series 3147 Class YE 7/15/24 Federal Home Loan Mortgage Corporation Gold PC Pool #J11210 11/1/24 Federal Home Loan Mortgage Corporation Gold PC Pool #J11587 1/1/25 Federal Home Loan Mortgage Corporation Gold PC Pool #E02704 7/1/25 Federal Home Loan Mortgage Corporation REMIC Trust Series 3567 Class BJ 6/15/27 Federal Home Loan Mortgage Corporation Gold PC Pool #C91239 3/1/29 See Notes to Financial Statements. 8 Value Line U.S. Government Securities Fund, Inc. August 31, 2012 Principal Amount Rate Maturity Date Value $ Federal Home Loan Mortgage Corporation REMIC Trust Series 2645 Class NA % 9/15/31 $ Federal Home Loan Mortgage Corporation Gold PC Pool #C77717 3/1/33 Federal Home Loan Mortgage Corporation Gold PC Pool #A29526 1/1/35 Federal Home Loan Mortgage Corporation Gold PC Pool #A29633 1/1/35 Federal Home Loan Mortgage Corporation Pool #783022 (1) 2/1/35 Federal Home Loan Mortgage Corporation Gold PC Pool #A56491 1/1/37 Federal Home Loan Mortgage Corporation Gold PC Pool #G08184 1/1/37 Federal Home Loan Mortgage Corporation Gold PC Pool #A56467 1/1/37 Federal Home Loan Mortgage Corporation Gold PC Pool #A80938 8/1/38 Federal Home Loan Mortgage Corporation REMIC Trust Series 3632 Class AP 2/15/40 Federal Home Loan Mortgage Corporation Gold PC Pool #C03516 9/1/40 Federal Home Loan Mortgage Corporation Gold PC Pool #A95803 12/1/40 Federal Home Loan Mortgage Corporation Gold PC Pool #A96409 1/1/41 Federal Home Loan Mortgage Corporation Gold PC Pool #G06224 1/1/41 Federal Home Loan Mortgage Corporation Gold PC Pool #A97135 2/1/41 Federal Home Loan Mortgage Corporation Gold PC Pool #Q01181 6/1/41 Federal Home Loan Mortgage Corporation Gold PC Pool #Q06307 2/1/42 Federal Home Loan Mortgage Corporation Gold PC TBA 12/1/99 TOTAL FEDERAL HOME LOAN MORTGAGE CORPORATION (Cost $18,600,078) FEDERAL NATIONAL MORTGAGE ASSOCIATION (33.6%) Federal National Mortgage Association (2) 7/28/15 Federal National Mortgage Association Pool #511823 5/1/16 See Notes to Financial Statements. 9 Value Line U.S. Government Securities Fund, Inc. Schedule of Investments Principal Amount Rate Maturity Date Value $ Federal National Mortgage Association REMIC Trust Series 2005-40 Class VG % 6/25/16 $ Federal National Mortgage Association Pool #615289 12/1/16 Federal National Mortgage Association Pool #622373 12/1/16 Federal National Mortgage Association Pool #631328 2/1/17 Federal National Mortgage Association Pool #623503 2/1/17 Federal National Mortgage Association Pool #643277 4/1/17 Federal National Mortgage Association Pool #638247 5/1/17 Federal National Mortgage Association 7/11/17 Federal National Mortgage Association REMIC Trust Series 2003-52 Class KR 7/25/17 Federal National Mortgage Association Pool #254684 3/1/18 Federal National Mortgage Association Pool #685183 3/1/18 Federal National Mortgage Association Pool #703936 5/1/18 Federal National Mortgage Association Pool #257566 1/1/19 Federal National Mortgage Association Pool #780956 5/1/19 Federal National Mortgage Association Pool #790984 7/1/19 Federal National Mortgage Association Pool #786915 8/1/19 Federal National Mortgage Association Pool #735063 12/1/19 Federal National Mortgage Association REMIC Trust Series 2003-28 Class KA 3/25/22 Federal National Mortgage Association REMIC Trust Series 2003-17 Class ED 9/25/22 Federal National Mortgage Association Pool #890121 3/1/23 Federal National Mortgage Association REMIC Trust Series 2003-38 Class TC 3/25/23 Federal National Mortgage Association Pool #AH8061 6/1/26 Federal National Mortgage Association Pool #AI3053 7/1/26 Federal National Mortgage Association Pool #412682 3/1/28 Federal National Mortgage Association Pool #MA0361 3/1/30 Federal National Mortgage Association 5/15/30 Federal National Mortgage Association Pool #MA0616 1/1/31 Federal National Mortgage Association Pool #568625 1/1/31 Federal National Mortgage Association Pool #571090 1/1/31 Federal National Mortgage Association Pool #MA0641 2/1/31 Federal National Mortgage Association Pool #573935 3/1/31 Federal National Mortgage Association Pool #MA0804 7/1/31 See Notes to Financial Statements. 10 Value Line U.S. Government Securities Fund, Inc. August 31, 2012 Principal Amount Rate Maturity Date Value $ Federal National Mortgage Association Pool #MA3894 % 9/1/31 $ Federal National Mortgage Association Pool #629297 2/1/32 Federal National Mortgage Association Pool #626440 2/1/32 Federal National Mortgage Association Pool #634996 5/1/32 Federal National Mortgage Association Pool #254383 6/1/32 Federal National Mortgage Association Pool #MA1107 7/1/32 Federal National Mortgage Association Pool #254476 9/1/32 Federal National Mortgage Association Pool #688539 3/1/33 Federal National Mortgage Association Pool #650386 7/1/33 Federal National Mortgage Association Pool #726889 7/1/33 Federal National Mortgage Association Pool #759028 1/1/34 Federal National Mortgage Association Pool #761913 2/1/34 Federal National Mortgage Association Pool #763393 2/1/34 Federal National Mortgage Association Pool #769862 2/1/34 Federal National Mortgage Association Pool #769682 3/1/34 Federal National Mortgage Association REMIC Trust Series 2004-60 Class LB 4/25/34 Federal National Mortgage Association Pool #778141 5/1/34 Federal National Mortgage Association Pool #773586 6/1/34 Federal National Mortgage Association Pool #255311 7/1/34 Federal National Mortgage Association Pool #258149 9/1/34 Federal National Mortgage Association Pool #789150 10/1/34 Federal National Mortgage Association Pool #255496 11/1/34 Federal National Mortgage Association Pool #797154 11/1/34 Federal National Mortgage Association Pool #801063 11/1/34 Federal National Mortgage Association Pool #803675 12/1/34 Federal National Mortgage Association Pool #804683 12/1/34 Federal National Mortgage Association Pool #815813 (1) 2/1/35 Federal National Mortgage Association Pool #255580 2/1/35 Federal National Mortgage Association Pool #735224 2/1/35 Federal National Mortgage Association Pool #896016 8/1/36 Federal National Mortgage Association Pool #901561 10/1/36 Federal National Mortgage Association Pool #919584 6/1/37 Federal National Mortgage Association Pool #943647 7/1/37 Federal National Mortgage Association Pool #AA2531 3/1/39 Federal National Mortgage Association Pool #AA9181 8/1/39 See Notes to Financial Statements. 11 Value Line U.S. Government Securities Fund, Inc. Schedule of Investments Principal Amount Rate Maturity Date Value $ Federal National Mortgage Association REMIC Trust Series 2009-88 Class MA % 10/25/39 $ Federal National Mortgage Association Pool #AD1035 2/1/40 Federal National Mortgage Association Pool #AD5234 7/1/40 Federal National Mortgage Association Pool #AD7136 7/1/40 Federal National Mortgage Association Pool #890236 8/1/40 Federal National Mortgage Association Pool #AD8408 8/1/40 Federal National Mortgage Association Pool #AE2078 8/1/40 Federal National Mortgage Association Pool #AD8536 8/1/40 Federal National Mortgage Association Pool #AH5575 2/1/41 Federal National Mortgage Association Pool #AI3051 7/1/41 Federal National Mortgage Association Pool #AI0814 8/1/41 Federal National Mortgage Association Pool #AJ5888 11/1/41 Federal National Mortgage Association Pool #AJ7440 11/1/41 TOTAL FEDERAL NATIONAL MORTGAGE ASSOCIATION (Cost $25,308,541) GOVERNMENT NATIONAL MORTGAGE ASSOCIATION (5.0%) Government National Mortgage Association Pool #003645 12/20/19 Government National Mortgage Association Pool #557681 8/15/31 Government National Mortgage Association Pool #548880 12/15/31 Government National Mortgage Association Pool #551762 4/15/32 Government National Mortgage Association Pool #582415 11/15/32 Government National Mortgage Association Pool #604485 7/15/33 Government National Mortgage Association Pool #622603 11/15/33 Government National Mortgage Association Pool #429786 12/15/33 Government National Mortgage Association Pool #626480 2/15/34 Government National Mortgage Association Pool #605025 2/15/34 Government National Mortgage Association Pool #610944 4/15/34 Government National Mortgage Association Pool #605245 6/15/34 Government National Mortgage Association Pool #583008 6/15/34 Government National Mortgage Association Series 2009-103 Class TK 9/20/38 Government National Mortgage Association Series 2010-151 Class KA 9/16/39 See Notes to Financial Statements. 12 Value Line U.S. Government Securities Fund, Inc. August 31, 2012 Principal Amount Rate Maturity Date Value $ Government National Mortgage Association Series 2011-17 Class EP % 12/16/39 $ Government National Mortgage Association Series 2011-136 Class GB 5/20/40 TOTAL GOVERNMENT NATIONAL MORTGAGE ASSOCIATION (Cost $3,904,931) TOTAL U.S. GOVERNMENT AGENCY OBLIGATIONS (Cost $51,989,530) U.S. TREASURY OBLIGATIONS (29.3%) U.S. Treasury Notes 8/31/17 U.S. Treasury Notes 5/15/19 U.S. Treasury Notes 5/15/20 U.S. Treasury Notes 7/31/18 U.S. Treasury Notes 7/31/17 U.S. Treasury Notes 7/31/16 U.S. Treasury Notes 5/15/21 U.S. Treasury Notes 11/30/1 U.S. Treasury Notes 9/30/17 U.S. Treasury Notes 5/31/18 U.S. Treasury Notes 8/15/21 U.S. Treasury Notes 3/31/17 U.S. Treasury Notes 5/31/19 U.S. Treasury Bonds 2/15/21 U.S. Treasury Bonds 2/15/26 U.S. Treasury Bonds 8/15/22 U.S. Treasury Bonds 5/15/30 U.S. Treasury Bonds 8/15/29 U.S. Treasury Bonds 5/15/38 TOTAL U.S. TREASURY OBLIGATIONS (Cost $23,067,488) SHORT-TERM INVESTMENTS (5.1%) REPURCHASE AGREEMENT (3.1%) With Morgan Stanley, 0.16%, dated 08/31/12, due 09/04/12, delivery value $2,500,044 (collateralized by $2,230,000 U.S. Treasury Notes 3.1250% due 05/15/21, with a value of $2,584,778) See Notes to Financial Statements. 13 Value Line U.S. Government Securities Fund, Inc. Schedule of Investments Principal Amount Value INVESTMENTS OF CASH COLLATERAL FOR SECURITIES ON LOAN (2.0%) REPURCHASE AGREEMENT (2.0%) $ Joint Repurchase Agreement with Morgan Stanley, 0.18%, dated 08/31/12, due 09/04/12, delivery value $595,073 (collateralized by $606,962 U.S. Treasury STRIPS 0.000% due 02/15/16–05/15/19, with a value of $606,962) $ Joint Repurchase Agreement with Barclays, 0.19%, dated 08/31/12, due 09/04/12, delivery value $495,895 (collateralized by $505,805 U.S. Treasury Inflation Indexed Bonds 2.125% due 02/15/40, with a value of $505,483) Joint Repurchase Agreement with Credit Suisse First Boston, 0.18%, dated 08/31/12, due 09/04/12, delivery value $515,730 (collateralized by $526,101 U.S. Treasury Note 1.750% due 01/31/14, with a value of $525,343) TOTAL INVESTMENTS OF CASH COLLATERAL FOR SECURITIES ON LOAN (Cost $1,606,665) TOTAL SHORT-TERM INVESTMENTS (5.1%) (Cost $4,106,665) TOTAL INVESTMENT SECURITIES (103.1%) (Cost $79,163,683) EXCESS OF LIABILITIES OVER CASH AND OTHER ASSETS (-3.1%) ) NET ASSETS (100.0%) $ NET ASSET VALUE, OFFERING AND REDEMPTION PRICE PER OUTSTANDING SHARE ($80,454,573 ÷ 6,592,250 shares outstanding) $ Adjustable rate security. The rate shown is as of August 31, 2012. A portion or all of the security was held on loan. As of August 31, 2012, the market value (including accrued interest) of the securities on loan was $1,587,666. TBA To Be Announced See Notes to Financial Statements. 14 Value Line U.S. Government Securities Fund, Inc. Statement of Assets and Liabilities at August 31, 2012 Assets: Investment securities, at value (Cost - $76,663,683) (securities on loan, at value, $1,587,666)* $ Repurchase agreement (Cost - $2,500,000) Cash Interest receivable Prepaid expenses Receivable for securities lending income Receivable for capital shares sold Total Assets Liabilities: Payable upon return of securities on loan Payable for securities purchased Payable for capital shares redeemed Accrued expenses: Advisory fee Other Total Liabilities Net Assets $ Net assets consist of: Capital stock, at $1.00 par value (authorized 100,000,000, outstanding 6,592,250 shares) $ Additional paid-in capital Undistributed net investment income Accumulated net realized gain on investments Net unrealized appreciation of investments Net Assets $ Net Asset Value, Offering and Redemption Price per Outstanding Share ($80,454,573 ÷ 6,592,250 shares outstanding) $ * The market value of securities on loan includes accrued interest. Statement of Operations for the Year Ended August 31, 2012 Investment Income: Interest $ Securities lending income Total Income Expenses: Advisory fee Service and distribution plan fees Auditing and legal fees Transfer agent fees Printing and postage Custodian fees Registration and filing fees Directors’ fees and expenses Insurance Other Total Expenses Before Fees Waived and Custody Credits Less: Service and Distribution Plan Fees Waived ) Less: Custody Credits ) Net Expenses Net Investment Income Net Realized and Unrealized Gain/(Loss) on Investments: Net Realized Gain Change in Net Unrealized Appreciation/(Depreciation) ) Net Realized Gain and Change in Net Unrealized Appreciation/(Depreciation) on Investments Net Increase in Net Assets from Operations $ See Notes to Financial Statements. 15 Value Line U.S. Government Securities Fund, Inc. Statement of Changes in Net Assets for the Years Ended August 31, 2012 and 2011 Year Ended Year Ended August 31, 2012 August 31, 2011 Operations: Net investment income $ $ Net realized gain on investments Change in net unrealized appreciation/(depreciation) ) ) Net increase in net assets from operations Distributions to Shareholders: Net investment income ) ) Net realized gain from investment transactions ) ) Total Distributions ) ) Capital Share Transactions: Proceeds from sale of shares Proceeds from reinvestment of dividends and distributions to shareholders Cost of shares redeemed ) ) Net decrease in net assets from capital share transactions ) ) Total Decrease in Net Assets ) ) Net Assets: Beginning of year End of year $ $ Undistributed net investment income, at end of year $ $ See Notes to Financial Statements. 16 Value Line U.S. Government Securities Fund, Inc. Notes to Financial Statements 1. Significant Accounting Policies Value Line U.S. Government Securities Fund, Inc., (the “Fund”) is registered under the Investment Company Act of 1940, as amended, as a diversified, open-end management investment company whose primary investment objective is to obtain maximum income without undue risk to principal. Capital preservation and possible capital appreciation are secondary objectives. The following significant accounting policies are in conformity with generally accepted accounting principles for investment companies. Such policies are consistently followed by the Fund in the preparation of its financial statements. Generally accepted accounting principles require management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements. Actual results may differ from those estimates, and such differences could be material. (A) Security Valuation: The Fund’s investments are carried at fair value. With assistance from an independent pricing service (the “Service”) approved by the Board of Directors, portfolio securities are valued at the bid prices on the basis of valuations provided by dealers in such securities. Some of the general factors which may be considered by the dealers in arriving at such valuations include the fundamental analytic data relating to the security and an evaluation of the forces which influence the market in which these securities are purchased and sold. Determination of values may involve subjective judgment, as the actual market value of a particular security can be established only by negotiation between the parties in a sales transaction. If a portfolio security is not priced in this manner, the value is determined on the valuation date by reference to valuations obtained from the Service which determines valuations for normal institutional-size trading units of debt securities, without exclusive reliance upon quoted prices. The Service takes into account appropriate factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data in determining valuations. Short-term instruments with maturities of 60 days or less at the date of purchase are valued at amortized cost, which approximates market value. Other assets and securities for which market valuations are not readily available will be valued at fair value by the Adviser pursuant to policies and procedures adopted by the Board of Directors. At August 31, 2012, there were no securities that had been fair valued. (B) Fair Value Measurements: The Fund follows fair valuation accounting standards (FASB ASC 820-10) which establish a definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion of changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: ● Level 1 – Inputs that reflect unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access at the measurement date; ● Level 2 – Inputs other than quoted prices that are observable for the asset or liability either directly or indirectly, including inputs in markets that are not considered to be active; ● Level 3 – Inputs that are unobservable. Transfers between investment levels may occur as the markets fluctuate and/or the availability of data used in an investment’s valuation changes. The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. 17 Value Line U.S. Government Securities Fund, Inc. August 31, 2012 The following table summarizes the inputs used to value the Fund’s investments in securities as of August 31, 2012: Investments in Securities: Level 1 Level 2 Level 3 Total Assets U.S. Government Agency Obligations $
